 MILLWRIGHTSMACHINERYERECTORSLOCAL 720613MillwrightsMachinery Erectors Local Union No.720, AFL-CIO, a/w United Brotherhood of Car-penters andJoiners of America, AFL-CIOand H.B. Fowler & Company,Inc.andChauncey Con-structionCompany,Inc.and InternationalBrotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers,Local 582,AFL-CIO andInternationalAssociationofBridge,Structural and Ornamental Iron Workers,Local623,AFL-CIO.Cases15-CD-131,15-CD-133, and 15-CD-137July 24, 1970DECISION AND DETERMINATION OFDISPUTESBY MEMBERS FANNING, BROWN, AND JENKINSThis is a consolidated proceedingpursuant toSection 10(k) of the National Labor Relations Act,asamended,followingthe filingof separatecharges, as follows: In Case 15-CD-131, by H. B.Fowler & Company,Inc., hereincalled Fowler, onJuly 25, 1969; in Case 15-CD-133, by Fowler onAugust 14, 1969; and in Case 15-CD-137, jointlyby Fowler and Chauncey Construction Company,Inc., herein called Chauncey, on October 16, 1969.The charges allege jurisdictional strikes by Mill-wrights Machinery Erectors Local Union No. 720,AFL-CIO, a/w United Brotherhood of Carpentersand Joiners of America, AFL-CIO, herein calledthe Millwrights, in violationof Section 8(b)(4)(D)of the Act. A hearing was held before Hearing Of-ficer Harry L. Hopkins on January 12, 14, and 15,1970. International Association of Bridge, Struc-tural and Ornamental Iron Workers, Local 623,AFL-CIO, herein called the Iron Workers,and In-ternationalBrotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers and Helpers,Local 582, AFL-CIO, herein called theBoiler-makers, appeared as Parties inInterest.IndustrialContractors Association of Baton Rouge & Vicini-ty, herein called BRICA, of which the Employersare members, appeared as an Intervenor, but ad-duced no evidence at the hearing.The rulings of theHearingOfficer made at thehearing arefree from prejudicial error and arehereby affirmed.[Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, the National LaborRelationsBoard has delegated its powers in con-nection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following findings:I.THE BUSINESSOF THE EMPLOYERSThe parties stipulated as follows: Fowler is aDelaware corporation with its principal office andplace of business at Harvey, Louisiana, and is en-gaged in industrial construction; it is presently en-gaged as a contractor on the construction of achemical plant for Stauffer Chemical Company atSt.Gabriel, Louisiana; and in the course and con-duct of its business it annually purchases andreceives goods and materials directly from outsidethe State of Louisiana valued in excess of $50,000.Chauncey is a Delaware corporation with its prin-cipal office and place ofbusinessat Dobbs Ferry,New York,and is engaged in the business of indus-trial construction;it is presently engaged as a con-tractor on the construction of the Stauffer Chemi-cal plant at St. Gabriel, Louisiana, and in thecourse and conduct of its business it annuallypurchases and receives goods and materials directlyfrom outside the State of Louisiana valued in excessof $50,000. Fowler and Chaunceyare engaged in,commerce within the meaning of the NationalLabor Relations Act and meet its jurisdictionalstandards.We find that both Employers herein areengaged in commerce within the meaning of theAct, and that it will effectuate the purposes of theAct to assert jurisdictionherein.II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find,that the Mill-wrights, the Boilermakers,and the Iron Workersare labor organizations within the meaning of theAct.III.THEDISPUTESA. TheWork in DisputeIn Case 15-CD-131, at Fowler's Stauffer Chemi-calCompany construction jobsite at St. Gabriel,Louisiana, the first dispute exists between the Mill-wrights and the Iron Workers as to the rigging ofjackscrews, used for leveling mercury cells, fromthe point of their arrival in transportainers to thepoint of their storage in the cell assembly building.A second dispute exists between the Millwrightsand the Boilermakers as to the attachment of cellbrackets to mercury cell bottoms in the cell as-, In view of our Decision herein,we deem it unnecessary to dispose ofthe Millwrights continuing objections to the Hearing Officer's rulings per-mitting the intervention of BRICA and the presentation of evidence as tofuture work disputes,which allegedly extends the scope of the hearingbeyond the scope of the order contained in the notice of hearing184 NLRB No. 65 614DECISIONSOF NATIONALLABOR RELATIONS BOARDsembly building.InCase 15-CD-133, at Fowler'sWyandotte Chemical Company jobsite at Geismar,Louisiana,a dispute exists between the Millwrightsand the Iron Workers as to the rigging of pumpbases between their point of installation and serviceareas.In Case 15-CD-137, at Chauncey's StaufferChemical Company jobsite at St. Gabriel,a disputeexists between the Millwrights and Chauncey as tothe operation of a tilting level and rod for the pur-pose of leveling mercury cells.B.Background and Factsof theDisputes1.Case15-CD-131Shortly prior to June 27, 1969, a dozen transpor-tainers were delivered to the Stauffer jobsite by railafter shipment from Germany and were depositedon open ground,80 to 100 feet from the chlorinecellassemblybuilding.The transportainers,described as metal shipping containers,measuring 8by 8 by 25 feet,enclosed smaller wooden boxes ofparts for mercury cell construction.On June 27, Chauncey,a wholly owned subsidia-ry of Stauffer and the primary contractor at theStauffer jobsite, commenced unloading the trans-portainers,one of which contained,inter alia, awooden box,1-1/2 by 2 by 4 feet,containing 250 to400 5-inch jackscrews,and weighing several hun-dred pounds.According to Ted Anthos,Stauffer'sresident engineer,there was an understanding thatthe Iron Workers would rig the box and move itfrom the transportainer to the cell assembly build-ing, at which point the Millwrights would unpack,clean,and store the jackscrews.However, as theIronWorkers rigged the box from the transpor-tainer,Millwrights employees moved up a dolly andordered the Iron Workers employees to place thebox on the dolly for removal to the cell assemblybuilding.A dispute ensued,whereupon the IronWorkers agreed to place the box on the ground,pending settlement thereof.Later that day, Anthosmet with Loy McCrory, the Millwrights businessagent,and worked out an agreement whereby theIronWorkers would rig the box and move it intothe cell assembly building and the Millwrightswould handle the box and its contents from thatpoint on. McCrory,however, laid claim to all futurerigging and moving work regarding the approxi-mately 100 transportainers yet to be handled.Anthos telephoned BRICA to arrange a meeting forJune 27 to discuss the transportainer dispute.McCrory did not show up at the BRICA meeting,and on June 30, Millwrights employees who hadbeen assigned to work on an agitator sat down infront of the cell assembly building and refused toperform the work assigned to them.Anthos, atBRICA headquarters,telephoned McCrory,who in-formed him that he wanted Anthos to allow theMillwrights to begin cleaning the jackscrews in thecellassembly building.Anthos replied that hewould assign them that work as soon as the clean-ingmaterials arrived,and he urged McCrory tosend the men back to their regular work assign-ments in the meantime.McCrory refused and toldAnthos that the latter's only recourse was to firethem.Anthos replied that he did not want to do so,but agreed that he had no other choice.On July 1and 2, the Millwrights picketed the Stauffer jobsite,and employees of all contractors at the jobsiterefused to cross the picket line.On July 2, Stauffer decided to discontinuefurther millwright work by Chauncey and to reas-sign the work to Fowler, which already had con-tracts for other millwright work at the jobsite.Anthos telephoned D. O. Spears,theMillwrightsInternational representative,who voiced no objec-tions.On July 3, Anthos met with'McCrory andSpears, who stated that they wanted Stauffer tocancel Fowler's contract,so that Anthos,the Mill-wrights, and the Iron Workers could sit down andwork out their rigging problems.McCrory repeatedthis request on July 7.Stauffer refused to cancelthe Fowler contract and so advised the Millwrights.Between July 2 and 10,KingWoolf, Fowler'svice president,made repeated appeals to McCroryfor at least 9 or 10 millwrights,but received only 2men, notwithstanding that for the previous 12 yearsFowler had used the Millwrights as its exclusivesource of millwright work and had apparently en-joyed amicable relations with the Millwrights dur-ing that period.McCrory replied that he had aproblem with the Iron Workers and Chauncey onthat job and would not refer men to Fowler untilthat matter was straightened out. On July 14, theMillwrights referred 10 men to the job,but whenWoolf,inreply toMcCrory'squestion as towhether Fowler would use Iron Workers in con-junction with Millwrights,stated that the job wasnew and that he, Woolf,did not know what hisresponsibilities were, McCrory again replied that hehad a problem with the Iron Workers. At noon thatsame day, the millwrights walked off the job.Despite further appeals forMillwrights,nonereturned until July 18.On July 17, at Spears'request, BRICA held ameeting of its membership, comprising local indus-trialcontractors,atwhich he announced that hehad unilaterally abrogated all previous local areaworking agreements among BRICA members, theMillwrights,and the Iron Workers,covering rigging MILLWRIGHTS MACHINERY ERECTORS LOCAL 720work.2 The Iron Workers took the position thatthose agreements were still in effect, and that, evenif they had been unilaterally abrogated, the workingrules they enunciated continued to constitute areapractice, and that the Iron Workers would expectthe BRICA contractors to continue to follow theserules.Between July 18 and 21, several millwrights re-ported to work. On July 21, Fowler instructed threeor four millwrights to clean the jackscrews andthreads in the cell assembly building and preparethem for installation on the mercury cell brackets.The entire millwright crew, against orders, wentinto the cell building and not only began cleaningthe screws and bracket threads, but also began toinstall the brackets on the cell bottoms, against su-pervisory orders. Fowler thereupon discharged theMillwrights steward and foreman for failure tocomply with instructions.When apprised of thisMcCrory stated "that's our work. I got 600 mem-bers in my local. I got to buy 600 ax handles to getmy work, I will do it." Woolf who had checked theprejob conference list of assignments, told McCrorythat the brackets work was Boilermakers work. Mc-Crory told Woolf he would pull his men off the joband did so. The Boilermakers steward indicatedthat if the Millwrights continued to perform thiswork he would be forced to stop the job.At a BRICA meeting on July 22, the Millwrightscontinued to claim the bracket work. That sameday, the BRICA members issued a joint letteragreement stating their intention to continue thearea practice evidenced by the area agreementsuntil the Millwrights and the Iron Workers workedout their rigging differences. McCrory, upon read-ing the letter told Woolf that the Millwrights wouldnot refer men to any of the contractors who hadsigned the joint letter. On August 5, Woolf per-sonally delivered to McCrory a letter containing adetailed list of all of Fowler's jurisdictional assign-ments on the Stauffer job and a continuing requestthat the Millwrights refer men to the Stauffer job.The millwrights crew stayed out until September17, following the issuance of a temporary injunc-tion secured by the Regional Director for Region15 in the United States District Court for the East-ern District of Louisiana.2.Case15-CD-133In addition to its work at the Stauffer jobsite,Fowler was also performing work at the WyandotteChemicals Corporation plant at Geismar, Louisiana,5miles distant, where it employed members of615Millwrights, Iron Workers, and several other crafts.The work in dispute at Wyandotte concerned theremoval of a pump base from its foundation to ashop for modificationsand its returnto the base.The pump base was basically a piece of sheet steelheld on top of the concrete foundation by anchorbolts. Before the modification, to permit conversionof the pump from electric to stem operation, thepump base weighed 150 pounds; following modifi-cation, it weighed 250 pounds.On July 30, apparentlywithoutFowler'sknowledge, the Millwrights removed the pump baseto the shop where it was modified. On July 31,several employees lifted the base by hand andplaced it on the back of a truck for return to thebase. Nelson Owens, Fowler's superintendent, gavethe Iron Workers permission to power rig the pumpbase back on the foundation. A Mr. Almond, theMillwrights steward, objected. Thereupon, Owenshad a Teamsters member back up the truck to thefoundation in sucha manner asto cause the pumpbase to slide onto the foundation. Woolf advisedOwens that in accord with past area practice, asprescribed in the BRICA letter of July 22, thedisputed work belonged to the Iron Workers. WhenAlmond informed Woolf that he had a letter prov-ing that it was Millwrights work, Owens had themen do other work, pending receipt of the letterthe following day. Almond, however, failed toproduce the letter the following day, whereuponOwens informed him that he would make the as-signmentto the Iron Workers. The millwright em-ployees thereupon walked off the job. Later thatday, Owens first learned that the millwrights hadremoved the base plate to the shop for modificationwithout his permission. He informed McCrory thathe still considered the pump base rigging to be IronWorkers work, whereupon McCrory replied that "ifKing Woolf and I were going to continue to be hardheaded about this thing, and wanted trouble, thathe wasgoingto give us trouble."No millwrights appeared for work on August 4 or5.When Owens called McCrory for Millwrightshelp and advised him that the pump baseriggingwas Iron Workers work, McCrory replied: "Well, aslong as youmaintainthat attitude, we arenot goingto build anything or tear anything down in thisarea."He then advised Owens, through the use ofan obscenity, as to how the BRICA contractorscould dispose of their joint letter agreement of July22.On August 6, McCrory toldRayBurgins,Fowler's vicepresident,that he was notgoing tosend his men out on the Fowler job until the JulyrThese agreements include the Smith-Laing Agreement,of 1963,discussedinfra,and its predecessor,the Poole-Laing Agreement,of 1958,covering the Baton Rouge area 616DECISIONSOF NATIONALLABOR RELATIONS BOARD22 letter was repudiated.Burgins called Bill West,business agent of the Iron Workers,about thedispute, andWest advised that he continued toclaim the rigging work.Burgins calledMcCroryaboutWest's position,and McCrory replied thatBurgins might just as well turn the contract back toWyandotte,that he was not going to man the job,and that"until the letter was repudiated there wasjust nothing going to be goingaround here." Themillwrights never returned,andWyandotte can-celed Fowler's contract for this particular work.3.Case 15-CD-137The tilting level work here in dispute is per-formed in connection with the construction, atChauncey's Stauffer jobsite at St. Gabriel,of mer-cury chlorine cells, which are basically shallow vatsabout 7 feet wide,45 feet long,and 10 inches deep.The bottom of the cell is a machined metal plate 2inches thick and weighing about 8 tons.For the celltowork properly, the cell bottom must be"leveled"by setting it at a slight and very preciseslope to a tolerance in the neighborhood of 4/1000of an inch.Eachof the 52 cellsrestson 18jackscrews,the turning of which adjusts the slopeof the cell bottom. Two currently unrepresentedfieldengineersemployed by Chauncey, one ofwhom operates an optical instrument known as atilting level,more fully described below, and theother,a sighting rod, and working in rotation,determine the precise slope of the cell bottom andconvey leveling instructions by hand signals to mill-wrights, who adjust the slope of the cell bottom byturning the jackscrews with hand wrenches.The work of leveling the cell bottoms began Sep-tember 22, 1969, and continued daily without inter-ruption until October 4, 1969.During this periodtheMillwrights laid no claim to the tilting levelwork. In July 1969, at a BRICA meeting, McCrorytoldAnthos he claimed the tilting level work.Anthos, who had been in the Baton Rouge areaonly 6 months,made no decision in that regard, butreplied that if this was Millwrights work in the area,then he would have to have an engineer assigned tostand by and check all of the Millwrights workbecause of the critical nature of the leveling work.On October 9, McCrory and James Olah, theMillwrights steward on the Stauffer job, went toAnthos' office and asked that Stauffer drop a civillawsuit filed against the Millwrights.McCrory toldAnthos that the job was not finished yet, and thatpursuant to court order he "had to send people tothe job," and that"nobody could guarantee" thatthe people would stay on the job. He further saidthat he had 200 people on the bench and that if hismen left the job he would have to refer additionalmen under the court order.He further told Anthosthat"nobody could force people to stay on the joband they will leave your job," that Anthos would"be a very unhappy man," and that there would befurther trouble.Shortly thereafter,Olah toldAnthos that the Millwrights was claiming the tiltinglevelwork.Anthos replied that he would have tocontactBRICA to checkthe area practice in thatregard.On October 10, Robert Field,Chauncey's laborrelationsmanager,toldOlah that Chauncey wasgoing to continue its assignmentof thetilting levelto the field engineers,and that this was in accordwith area practice.On October 13, McCrory com-plained to Anthos that he, Anthos,was not givingMcCrory the tilting level work and he told Anthosto "remember I have a very good memory" andthat Anthos was forcing him to "change my peopleinto rats."He asked Anthos to check on area prac-tice regarding tilting level work.ShortlybeforeOctober 14,McCrory calledtogether all Millwrights on the Chauncey job to theunion hall,told them he was claiming the tiltinglevelwork because he had been instructed by hisgeneralofficethat this was Millwrights work, andremarked that"any local union should fight fortheir jurisdiction."He further said, that, in view ofthe Federal court order,the matter was out of hishands,that if the Union walked off as a union itwould be in contempt of court,and that if the menquit the job, the Union would, in accord with therestraining order,have to replace them.He added,however, that whether or not they wished to workwas their own individual decision,that he could notforce them to stay on the job,that if they left thejob, he would have to replace them, and that "theydid not have to work on anyone's job,yes, sir."On October 14, 8 of the 23millwrights on the jobquit. Five of them,who worked outside the cell as-sembly building, quit first thing in the morning.-Olah advised Owens of this fact about 8 a.m.Shortly thereafter,Olah told Owens that three addi-tionalmen had quit.Owens reported the situationtoWoolf and then interviewed Louis Duffy, theMillwrights general foreman in charge of the cellassembly building, who told him that each time oneof themen was assignedto work withthe engineersoperating the tilting level he would quit. Duffyforthwith stopped assigningMillwrights to workwith the engineers in order not to run out of Mill-wrights.That same day, Fowler applied for moreMillwrights to operate the jackscrews,but twomore Millwrights quit the next day, and no addi-tional Millwrights appeared.On October 16, eight Millwrights reported forwork at the cell assembly building,including the sixemployees who had quit on October 14. Fowler as- MILLWRIGHTS MACHINERY ERECTORSLOCAL 720signed the two new men to work with the engineeron the jackscrews, but they quit. Later that day,McCrory agreed with Owens to send two additionalmen.On November 25, following Fowler's filing of theCharge in Case 15-CD-137 and the RegionalDirector's filing of a 10(1) petition which resultedin a show cause court order setting a hearing forDecember 2, Anthos and McCrory worked out atemporary resolution of the tilting level dispute,pending resolution thereof in the instant proceed-ing.Theagreementprovided that the engineeringdepartment would continue to operate the tiltinglevel, that theMillwrightswould work on thejackscrews, and that one of the engineers wouldsecure a temporary permit from the Millwrights.On November 26, a dispute arose over the han-dlingof the tilting level rod, which McCroryclaimed. A similar temporary arrangement in thatregard was made, so that the tilting level workcould proceed.C. Contentions of the PartiesThe Millwrights moves to dismiss the instantproceeding on the ground that there are no jurisdic-tional disputes cognizable under Section 10(k) ofthe Act, and that in any event there was available avoluntary private method of settling the disputes, ifthey existed, through reactivation of the NationalJointBoard for the Settlement of JurisdictionalDisputes.3 Should the Board find the existence ofdisputes herein, the Millwrights contends that itshould be awarded all of the disputed work here inissue.The Iron Workers, the Boilermakers, and the Em-ployers agree that there is reasonable cause to be-lieve that the Millwrights, in seeking to establish itsclaim to the work here in dispute, engaged in con-duct violative of Section 8(b)(4)(D) of the Act.The Iron Workers contends that it should beawarded all of the rigging work here in dispute, andtheBoilermakers contends that it should beawarded the mercury cell bracket attachment work.The Employers take no position as to awards of therigging orbracket attachment work, but contendthat the tilting level work should be awarded toChauncey's unrepresented field engineers who cur-rentlyperform thatwork.BRICA generallyrequestsBoard settlement of rigging disputesbetween the Iron Workers and the Millwrights.D. Applicability of the StatueBefore the Board may proceed with a determina-tion of the dispute herein pursuant to Section 10(k)J In view of our findings herein below set forth,we deny the Millwrightsmotions to dismiss the instant proceeding,based on these contentions.617of the Act, it must be satisfied that there is reasona-ble cause to believe that Section 8(b)(4)(D) hasbeen violated. Cogent evidence clearly shows, inour opinion, that in all three cases involved in thisproceeding the Millwrights engaged in work stop-pages at Fowler's and Chauncey's jobsites in orderto requirethe assignmentof the disputed work toemployees represented by the Millwrights, thusclearly establishinga prima faciecase supportingthe alleged violation of Section 8(b)(4)(D).Accordingly, we find that there is a reasonablecause to believe that violations of Section8(b)(4)(D) of the Act have occurred in all of thecasesinvolved in this proceeding, and that the in-stant disputes are therefore properly before theBoard for determination under Section 10(k) of theAct.E.Merits ofthe DisputesSection 10(k) of the Act requires that the Boardmakesan affirmative award of the disputed workafter giving due consideration to all relevant fac-tors.InInternationalAssociation ofMachinists,Lodge No. 1743 (J. A. Jones Construction Co.),4the Board set forth the following criteria to be con-sidered in the making of an affirmative award in a10(k) proceeding:The Board will consider all relevant factors indetermining who is entitled to the work indispute, e.g., the skills and work involved, cer-tification by the Board, company and industrypractice,agreementsbetween unions andbetween employers and unions, awards of ar-bitrators, joint boards, and the AFL-CIO in thesame or related cases, the assignment made bythe employer, and the efficient operation ofthe employer's business.51.Workand skills involvedIn Cases 15-CD-131 and 15-CD-133, both theMillwrights and the Iron Workers concede that em-ployees represented by both Unions perform sub-stantial amounts of rigging work such as is calledfor by the work in dispute in these cases. Thequestion of relative skills therefore appears not tobe a substantial issue in this proceeding. However,each Union contends that the assignment of thedisputedriggingwork to the employees itrepresents would produce greater safety in the per-formance of the work. Thus, for example, the Mill-wrights contends that, were the rigging of unassem-bled machinery parts onto the point of installationawarded to employees represented by the Iron' 135 NLRB 14021 Idat 1410-11 618DECISIONSOF NATIONALLABOR RELATIONS BOARDWorkers, employees represented by theMill-wrights, who alone are responsible for machineryassembly,might be subject to danger attendantupon receipt of possibly confusing or erroneousrigging signals from Iron Workers employees un-familiar with the problems of machinery assembly,For its part, the Iron Workers emphasizes its longand exclusive experience in major rigging work, asevidence by area practice,as well as its ability tohandle all types of rigging problems.Each Unionstresses its apprenticeship program providing forlengthytraining in rigging operations.As to thedisputed bracket attachment work the facts of rela-tive skills or safety appear to be of minor im-portance.In Case 15-CD-137, the disputed work involvesthe precise leveling, on a slant,to a tolerance of4/1000 of an inch, of mercury cell bottoms bymeans of a tilting level costing approximately$1,100, as compared with an ordinary level costingin the neighborhood of $150. The sighting rod islikewise a precision instrument costing about $500and comes equipped with a vernier scale for mak-ingprecise readings.The fieldengineerswhooperate the tilting level and rod have had con-siderable experience in their work.The more ex-perienced of these men was hired especially forleveling mercury cell bottoms,has done this workfor other firms over a period of 3 years, hasdesigned a special rod for use in mercury cell work,and performs=a'considerable amount of the mathe-matical calculations required for the cell levelingprocess.Considerable care must be taken with thetilting level to counteract temperature changes, toprecisely level the instrument,and to stabilize it.The work involves geometry and trigonometry andrequires a preparation which includes a course ofseveral weeks'duration in the study of tilting leveloperation,together with a considerable amount ofon-the-job training.2.Efficiencyof operationsInsofar as the disputed rigging and bracket at-tachmentwork in Cases 15-CD-131 and15-CD-133 are concerned, efficiency of operationsappears to be of relatively minor importance, ex-cept insofar as it may be indirectly affected by thefactor of area practice, discussed below, to whichthe parties attach great weight. As to the disputedtilting levelwork in Case 15-CD-137, McCroryconceded the use of optical instruments-is neitheran historical or a traditional function of the Mill-wrights,and that tilting level work was unknown tohim prior to 1967, notwithstanding that it has beenin existence since World War II. In 1968, he or-ganized a school for optical instrumentation train-ing, at which no mathematics was taught. Of 350Millwrights members actively engaged in construc-tion work, 32 enrolled in the training school, and 8completed it.McCrory conceded that currentlyonly three Millwrights members are qualified tooperate optical equipment. Of these, only oneworks out of the union hall.None of them has everperformed tilting level work for leveling mercurychlorine cells or performed leveling on a slope. Onehas had no tilting level experience whatever, andthe experience of the other two appears to havebeen limited to considerably less demanding workon leveling small sole plates for paper machinery.Furthermore when, as noted above, Anthos andMcCrory sought to work out a temporary solutionof the tilting level dispute,pending resolution of theinstant proceeding,McCrory conceded that he hadno employee available at the union hall who wasqualified tooperate a tilting level.The Millwrights contends that the tilting leveloperation is merely an extension of its traditionalleveling and aligning functions,formerly performedwith the hand level and piano wire.However, tiltingleveloperations have been devoted entirely toleveling of machinery,principally in papermills, aless critical operation.In these circumstances,itwould appear that inef-ficiencies could arise, were the tilting level workawarded to employees represented by the Mill-wrights, inasmuch as the work is neither traditionalnor historicalMillwrightswork;Millwrights em-ployees are inexperienced in highly critical mercurycell leveling work,and, by the Millwrights own ad-mission,they lack readily available qualified per-sonnel for the work. An award to employeesrepresentedby theMillwrights could thereforeresult in added costs, inconvenience, and workslowdowns arising from the lack of trained person-nel for the job and the need for training them.3.Company and industry practiceOver the past several years in the Baton Rougearea, jurisdictional understandings between theMillwrights and the Iron Workers have developedinto an area practice governing jurisdictional as-signments of various types of rigging work betweenthese two Unions.In attempts to reduce jurisdic-tional disputes which continued despite such un-derstandings,BRICA,the Millwrights,and the IronWorkers have in the past sought to codify the areapractice into binding agreements,as exemplified bythe Smith-Poole Agreement of 1958 and its succes-sor, the Smith-Laing Agreement of 1960, the per-tinent sections of which read as follows:1.The unloading and moving to point of in-stallationon softeners or to point adjacent MILLWRIGHTS MACHINERY ERECTORSLOCAL 720619thereto, shall be the work of the Iron Workers.The point adjacent thereto shall be defined asthe point selected by the employer from whichhe can most conveniently execute his work inthemost economical manner. The unloadingand moving to point of installation or to pointadjacent thereto of component parts shall bethe work of the Iron Workers. All handlingdescribed above shall be considered a continu-ous rigging operation regardless of method orequipment applied, or intermediate steps, forany reason necessary for the economicprosecution of the work.2. In the event foundations are not ready whenthemachinery is moved to a point adjacentthereto, and the method necessary to moveequipment and machinery is considered a"rigging operation"as it is known in the indus-try, it shall be performed by the Iron Workers.Lifts of aminor nature in this operation shallbe performed by Millwrights regardless of themethod of equipment used.3.Handling and assembling of componentparts of machinery which have been brought tothe point of installation,or immediately ad-jacent thereto shall be performed by Mill-wrights, regardless of the method of equipmentused. The exception to this Section shall bewhen job conditions require, or when com-ponent parts are in themselvesof sucha size orconformity to be considered by the employeras a major lift, thereby becoming a majorrigging operation,inwhich event the workshall be performed by theIronWorkers. Allleveling and aligning shall be performed byMillwrights.The Agreements have not appreciably lessenedjurisdictional rigging disputes in the Baton Rougearea between the Millwrights and the Iron Workers,partially in view of the Millwrights expressed desirein the future to seek a larger share of rigging work,which it claims has heretofore been predominatelywithin the jurisdiction of the IronWorkers, asevidence by current area practice. As matters nowstand, the Employers herein and the other membersof BRICA, together with the Iron Workers, take theposition that Smith-Laing is currently binding onthe parties herein, or if it is not, as the Millwrightscontends, its principles, comprising area practice of5 years' duration, remain in effect. The Millwrightstakes the position that it unilaterally abrogatedSmith-Laing in 1968, although it does continue toadhere to some, but not all, of the rules therein setforth.With reference to the jackscrews rigging disputeherein, the Millwrights concedes that under tradi-tional area practice enunciated in Smith-Laing, theIronWorkers is entitled to move machinery andcomponents to a storage area or to a so-called pointadjacent to its place of installation. It also concedesthat traditionally, and currently, the Iron Workersisentitled to the rigging of machinery and com-ponents to the point of installation, even though theprocess be interrupted by storage. As a point of de-parture from traditional and current area practiceas enunciated by Smith-Laing, the Millwrights con-tends that it should be awarded the rigging ofmachinery and components to or from storage,wheneverit isrequired to do any work thereon inthe storage area preparatory to installation, such ascleaning, deburring, turning, or assembly work. Theother parties herein contend, apparently correctly,that this new rigging claim of the Millwrights doesnot accord with area practice.As to the Wyandotte pump base dispute, theMillwrights merely contends that inasmuch as thepump base removal could be accomplished by onlytwo men by hand, it would be more efficient forMillwrights to perform, inasmuch as the Iron Work-ers primarily engages in power rigging. The IronWorkers contends that it is clearly entitled to suchwork, inasmuch as its pump base removal work issimply the reverse of its function of rigging thesameto the point of installation in accord with areapractice.With regard to the brackets attachment dispute,the work of attaching of structural extensions suchas the brackets herein to structural members suchas the mercury cell bottoms appears to be tradi-tional Boilermakers work.In contrast,the attachingof nonstructural items such as shipping hardware tostructural members, which is not in dispute,is con-cededly Millwrights work.With respect to the tilting level dispute, there is,as noted above, an area practice of at least 3 years'durationwhereby unrepresented field engineershave exclusively performed tilting level operationsfor levelingmercury cell bottoms in the BatonRouge area.4.Agreements between the Companies and theUnionsThere are no contracts or agreements outstand-ing between the Employers and the Unions hereinwhich define or determine the jurisdiction over anyof the work here in dispute other than the Smith-Laing Agreement discussed above.5.National Joint Board awardsThere are no outstanding National Joint Boardawards covering the work here in dispute, nor doesitappear that any applications are pending before 620DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Board covering this work.Furthermore, thereappears to be no contractural agreement by any ofthe parties hereto to submit any of the disputesherein to the National Joint Board.6ConclusionsUpon the record as a whole, and after full con-sideration of all relevant factors involved,we shallmake the following awards of the work here indispute, relying as we do, on the fact that theawards are in accord with the Employer's assign-ments, with its past practice,and with area prac-tice, and the further facts that the employees towhom the awards are made possess the requisiteskills satisfactorily to perform the disputed workand that the awards will tend to preserve orpromote the efficiency of the Employers'opera-tions:In Case15-CD-131,at Fowler's Stauffer jobsiteat St.Gabriel,Louisiana, we shall award,to the em-ployees represented by Iron Workers,but not tothisUnion or its members, the work of unloadingjackscrews from transportainers and rigging thesame to the cell assembly building, and we shallaward the work of attaching cell brackets to mercu-ry cell bottoms at the cell assembly building to theemployees represented by Boilermakers, but not tothat Union or its members.In Case15-CD-133, weshall award to the employees represented by IronWorkers, but not to that Union or its members, atFowler'sWyandotte Chemicals Company jobsite atGeismar,Louisiana,the work of rigging pump basesto and from service shops.In Case 15-CD-137, atChauncey's Stauffer jobsite at St. Gabriel, Loui-siana, we shall award to Chauncey's field engineers,currently unrepresented by any labor organization,the operation of the tilting level and rod for thepurpose of leveling mercury cells.DETERMINATION OF DISPUTESPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardherebymakes the following Determination ofDisputes:1.Employees of H. B.Fowler & Company, Inc.,who are currentlyrepresentedby International As-sociation of Bridge,Structural and Ornamental IronWorkers,Local 623, AFL-CIO,are entitled to per-form the work of rigging boxes of unloadingjackscrews from transportainers and rigging thesame to the cell assembly building at Fowler'sStauffer Chemical Company construction jobsite atSt. Gabriel,Louisiana.2.Employees of H. B.Fowler & Company, Inc.,who are currently represented by International As-sociation of Bridge,Structural and Ornamental IronWorkers,Local 623, AFL-CIO,are entitled to per-form the work of moving and rigging pump basesand associated equipment at Fowler'sWyandotteChemical Company jobsite at Geismar,Louisiana.3.Employees of H. B.Fowler & Company, Inc.,who are currently represented by InternationalBrotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers,Local 582,AFL-CIO,are entitled to perform the work of at-taching cell brackets to mercury cell bottoms atFowler's Stauffer Chemical Company constructionjobsite at St. Gabriel,Louisiana.4.Employeesof ChaunceyConstruction Com-pany, Inc., known as field engineers and currentlyrepresented by no labor organization are entitled toperform the work of operating tilting levels and as-sociated rods or staffs for the purpose of levelingmercury cells at Chauncey'sStaufferChemicalCompany construction site at St.Gabriel, Loui-siana.5.MillwrightsMachinery ErectorsLocal UnionNo. 720, AFL-CIO,a/w United Brotherhood ofCarpenters and Joiners of America,AFL-CIO, isnot entitled,bymeans proscribed by Section8(b)(4)(D)of theAct, to forceor require H. B.Fowler & Company,Inc., or Chauncey Construc-tionCompany,Inc., to assign any of the above-described work to individuals representedby LocalUnion No. 720.6.Within 10 days from the date of this DecisionandDeterminationofDisputes,MillwrightsMachineryErectorsLocalUnionNo.720,AFL-CIO,a/w United Brotherhood of Carpentersand Joiners of America,AFL-CIO,shall notify theRegionalDirector for Region 15, in writing,whether or not they will refrain from forcing orrequiringtheEmployersherein,bymeansproscribed by Section 8(b)(4)(D of the Act, to as-sign the work in dispute to individuals representedby Local Union No. 720, ratherthanto the labororganizations and employeesset forthinpara-graphs1, 2, 3, and4, supra.' in these circumstances,we find without merit the Millwrights objectionto the instant hearing based on its claim that a voluntary settlement of thedispute herein should be handled by the National Joint Board.